JERRY E. SMITH, Circuit Judge,
joined by EDITH H. JONES, Chief Judge, and EDITH BROWN CLEMENT, *849Circuit Judge,1
dissenting:
A majority of this court chooses to ignore the Supreme Court and, in the process, nimbly avoids an issue that needs deciding. I respectfully dissent.
First, the majority incorrectly concludes that Wood County did not preserve its error. The county raised, in the district court, the argument that our precedent is at odds with Supreme Court caselaw, only to have the argument properly rejected. Given that a district court does not have the authority to overrule our precedents, any further objections would have been futile. More egregious, however, is the majority’s failure to address an important constitutional issue: whether the precedent of this circuit, requiring individualized reasonable suspicion before conducting a strip-search of individuals arrested for minor offenses, is incorrect in light of governing Supreme Court caselaw.
Even if the county did not properly preserve its argument — and our review is thus for plain error — the first step of the plain-error analysis requires us to decide whether there was error at all. The majority, however, declares that the error was not plain before it decides whether error itself was present. By failing to follow the plain-error analysis properly, the majority chooses to avoid the issue of whether our precedent is at odds with Supreme Court caselaw. And because our precedent is, in fact, directly contrary to a Supreme Court decision, that failure — and the corresponding failure to correct the law of this circuit — is inexcusable.
I.
Chandra Jimenez was arrested for hindering prosecution, a Class A misdemean- or. She was taken to Wood County Jail, where an employee of the Sheriffs Department conducted a strip search. At the time, it was the policy of the department to perform a strip search on all detainees entering the jail who were arrested for a felony, a Class A misdemeanor, or a Class B misdemeanor.
Jimenez sued, alleging that the search violated her rights under the Fourth Amendment. On appeal of a judgment for Jimenez, the county argued, among other things, that, under Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979), individualized reasonable suspicion is not required to conduct automatic strip searches of all newly arrested detainees, regardless of the charged offense. The panel, however, bound by the precedent of this circuit, concluded that “a strip search of an individual arrested for a minor offense must be premised on reasonable suspicion that the detainee is carrying weapons or contraband.” We took the case en banc to determine whether our precedent is correct.
II.
The majority focuses solely on whether Wood County properly objected to the jury instruction. And yet, by the time the instructions were considered, the district court had already determined that the case would be governed by established Fifth Circuit precedent — a rather obvious conclusion, given that a district court does not have the authority to overrule our precedents. Any objection to the contrary would have been futile.2 Accordingly, a *850narrow-minded focus on whether a jury-instruction was properly assigned a Federal Rule of Civil Procedure 51 objection is inappropriate; rather, our inquiry should be whether the county essentially preserved the argument that our caselaw should be overruled as contrary to the decisions of the Supreme Court. “The general rule of this court is that arguments not raised before the district court are waived and will not be considered on appeal,” Celanese Corp. v. Martin K. Eby Const. Co., 620 F.3d 529, 581 (5th Cir.2010), but “[although issues not raised before the district court are generally waived, ‘an argument is not waived on appeal if the argument on the issue before the district court was sufficient to permit the district court to rule on it.’ ”3
The attorneys and magistrate judge addressed the.issue of the minor-offense rule at a pretrial conference, at which they were discussing the admissibility of various-exhibits. They turned their attention to a proposed exhibit consisting of the written search policy that superseded the Wood County policy under which Jimenez was searched. The attorney for the county, Mr. Davis, began explaining the existing caselaw, and the court responded in a manner that suggested its familiarity with the Fifth Circuit minor-offense rule. After pressing the issue of what qualified as a minor offense, Davis turned to the uncertainty of the underlying caselaw:
MR. DAVIS: ... Now, there’s — there’s still people who believe that everything above a Class C misdemeanor is fair game. But out of an abundance of caution — obviously, people who counsel counties would prefer that they take, you know, a more stringent approach.
THE COURT: There’s a lot — in other words, because there’s a lot of offenses above Class C that aren’t closely aligned with the possession of weapons or contraband and—
MR. DAVIS: You know—
THE COURT: —there’s a really good argument that even some felonies wouldn’t fall into that category.
MR. DAVIS: You know, that’s — that’s true, Your Honor. There’s — there are arguments both ways. And frankly speaking, the Fifth [he means the Eleventh] Circuit [sic] now has come out with a completely different standard and they’ve held that everything above a Class C misdemeanor is subject to the person coming into the jail being strip searched [sic], so—
After some confusion arising from the fact that Davis had misspoken with regard to which circuit had issued the ruling, Davis explained it was an Eleventh Circuit decision that had repudiated the minor-offense rule:
MR. DAVIS: And that was a fairly recent case. I believe it was September or something like that. But it — it reexamined and changed the policy and basically held to a Wolfish standard which is if you can show a legitimate penological interest in having people *851strip searched, then it’s the penological interest that should dominate, and that’s why the Eleventh Circuit — that’s what it based its holding on.
THE COURT: That’s an Eleventh Circuit case, though, right?
MR. DAVIS: It’s Eleventh Circuit.
THE COURT: Right, I understand that. It cited a Fifth Circuit case though and said that it believed those cases were wrong, right?
MR. DAVIS: The previous cases. The Fifth Circuit cases that I know haven’t addressed this recent Eleventh Circuit case.
THE COURT: Well, that’s — the Eleventh Circuit case you’re referring to, I read it, and it distinguished what it believed the controlling law was in the Fifth Circuit which it was not a strict Bell versus Wolfish standard as I — as I read the Eleventh Circuit ease. Okay. I was — I thought that you told me there was a recent Fifth Circuit case that—
MR. DAVIS: Oh, no—
THE COURT: —abandoned its prior precedent, so—
That exchange confirms that (1) the county informed the court that the Eleventh Circuit had held that Fifth Circuit precedent was in error; (2) the magistrate judge acknowledged and seemed to understand the Eleventh Circuit’s holding; and (3) the magistrate judge understood that the Eleventh Circuit had not raised any reason to think that the relevant Fifth Circuit caselaw had been abrogated. Following the discussion, all the attorneys knew that existing Fifth Circuit law would control.
The colloquy was “sufficient to permit the district court to rule on,” see Bradley, 620 F.3d at 519, the question whether our precedent remained good law. The exchange was sufficient, despite its relative paucity, because the question was not particularly difficult — the court obviously could not rely on Eleventh Circuit caselaw to overrule Fifth Circuit precedent. An extended objection and argument on that issue were unnecessary.4
Furthermore, it is sometimes appropriate, where a party has preserved an issue that is itself premised on a false assumption, to reconsider the assumption rather than allow the rules of waiver to force the court to “assum[e] a premise ... that is itself in doubt.” Citizens United v. Fed. Election Comm’n, — U.S. -, 130 S.Ct. 876, 893, 175 L.Ed.2d 753 (2010). Even the majority does not doubt that the county preserved the issue of whether hindering apprehension constitutes a minor offense. That issue, however, is premised on a false assumption — that it matters, under the Fourth Amendment, whether the offense was minor. Accordingly, as in *852Citizens United, it would be prudent for this en banc court to reconsider the minor-offense rule itself rather than expend our efforts on considering the application of a rule that is in doubt.
III.
If, assuming arguendo, the county did not properly preserve the error, the majority is correct to conclude that our review is for plain error,5 but the majority errs, because it does not actually conduct a plain-error analysis. In a typical case, that analysis proceeds as follows: First, the panel determines that an issue was not properly preserved and that it must now review for plain error (there is no discretion here; the panel must review for plain error.). Next, the panel addresses the first prong of the plain-error test: was there error? If there was, the panel examines whether the error was plain. If so, the panel decides whether that plain error affected substantial rights. If it did, the panel decides whether to exercise its discretion to correct the error on the ground that it affects the integrity and fairness of the judicial proceedings.6
Accordingly, the next step, after the majority concluded that the county did not properly preserve its argument, would be to determine whether there was error. Specifically, we would have to decide whether our precedent, which states that individualized reasonable suspicion is needed to conduct a strip search of someone arrested for a minor offense, is correct in light of governing Supreme Court caselaw. But this is not what the majority does. It instead chooses to pretermit step one of the plain-error test and jump directly to step two, at which the majority concludes that any possible error was not plain and that the county is accordingly not entitled to relief.
There is no credible rationale for the majority’s decision to avoid step one of the plain-error test. The issue has been thoroughly briefed and extensively discussed, and neither party would be prejudiced by our consideration of it. Moreover, the question whether reasonable suspicion is necessary before conducting a strip search of those arrested for minor offenses is plainly an important question of law, evidenced by the existence of a recent circuit split — a split that has drawn the attention of the Supreme Court, no less.7
If there was error, but it was not plain, we should at least announce a rule that— even if the county cannot benefit from it because it was not preserved — will affect future circumstances involving the common situation of searches in detention facilities. The county would lose this appeal, yes, but the en banc role would have been fulfilled: We would be correcting our circuit’s erroneous precedent and announcing a rule so that the law would be “plain” the next time there is a strip search of a detainee. After all, we take cases en banc to “secure or maintain uniformity of the court’s decisions” or decide a “question of *853exceptional importance”8 — not merely to ensure that a dispute between two parties is correctly resolved.
I do not deny that the majority’s approach — assuming-without-deciding that an error is present in order to decide the case on the ground that the error would nonetheless not be plain — is common in panel decisions of this court. It is one thing, however, for a panel to “assume-without-deciding” when confronted with an open question of law. It is another thing entirely when the en banc court chooses to avoid addressing a possible conflict with controlling Supreme Court precedent by using that same approach. The former is understandable, and perhaps even admirably pragmatic; the latter is an indefensible abdication of our duty as a lower court to enforce the decisions of the Supreme Court.
IV.
The next step should be determining whether there was error — namely, whether our precedent requiring individualized reasonable suspicion before conducting a strip search of those arrested for a minor offense is in accord with Wolfish. Obviously, it is not, as a brief overview of Wolfish, our precedent, and the countervailing caselaw will show.
A.
In Wolfish, the Court rejected a Fourth Amendment challenge to a detention center’s policy of conducting strip and visual body cavity searches on all detainees after a contact visit with outsiders, regardless of the reason for their incarceration and without any reasonable suspicion that a detainee possessed contraband (“the strip-search policy”). Wolfish was a class action brought by pretrial detainees and convicted prisoners who were being housed in the New York City Metropolitan Correctional Center (“MCC”). Wolfish, 441 U.S. at 523, 99 S.Ct. 1861. The challenged strip search policy, however, applied to all individuals housed in the MCC, not just pretrial detainees and convicted prisoners. Id. at 558, 99 S.Ct. 1861. In addition to those persons, the MCC also housed witnesses in protective custody and those incarcerated for contempt of court, all of whom were also subject to the strip-search policy. Id. at 524, 99 S.Ct. 1861.
Under that policy, all detainees were required to “expose their body cavities for visual inspection as part of a strip search conducted after every contact visit with a person from outside the institution.” Specifically, a male inmate was required to “lift his genitals and bend over to spread his buttocks for visual inspection,” and a female inmate was required to allow visual inspection of her “vaginal and anal cavities.” Id. at 558 n. 39, 99 S.Ct. 1861.
The Supreme Court upheld the MCC’s strip search policy in its entirety, holding that searches conducted under the policy were reasonable under the Fourth Amendment. Assuming without deciding that individuals retain some Fourth Amendment rights following commitment to a correctional facility, the Court explained that the reasonableness test requires “a balancing of the need for the particular search against the invasion of personal rights that the search entails.” Id. at 559, 99 S.Ct. 1861. The Court specified four factors a court should consider to assess the reasonableness of a search: (1) the scope of the intrusion; (2) the manner in which the search is conducted; (3) the justification for initiating the search; and (4) the place in which the search is conducted. Id.
*854In applying its balancing test to the facts of Wolfish, the Court acknowledged the degree to which the strip-search policy invaded the personal privacy of the detainees, but it emphasized the security interests of the MCC, recognizing that “[a] detention facility is a unique place fraught with serious security dangers” and that “[s]muggling of money, drugs, weapons, and contraband is all too common an occurrence.” Id. The Court concluded that, after “[b]alancing the significant and legitimate security interests of the institution against the privacy interests of the inmates,” the Fourth Amendment did not prohibit visual body cavity inspections “conducted on less than probable cause.” Id. at 560, 99 S.Ct. 1861. The Court also specifically rejected the argument that pretrial detainees should receive greater Fourth Amendment protection from searches conducted pursuant to the strip-search policy than do convicted detainees:
Neither the Court of Appeals nor the District Court distinguished between pretrial detainees and convicted inmates in reviewing the challenged security practices, and we see no reason to do so. There is no basis for concluding that pretrial detainees pose any lesser security risk than convicted inmates. Indeed, it may be that in certain circumstances they present a greater risk to jail security and order. In the federal system, a detainee is committed to the detention facility only because no other less drastic means can reasonably assure his presence at trial. As a result, those who are detained prior to trial may in many cases be individuals who are charged with serious crimes or who have prior records. They also may pose a greater risk of escape than convicted inmates. This may be particularly true at facilities like the MCC, where the resident convicted inmates have been sentenced to only short terms of incarceration and many of the detainees face the possibility of lengthy imprisonment if convicted.
Id. at 547 n. 28, 99 S.Ct. 1861 (citations omitted).
In the three decades since Wolfish, ten circuits, including this court, applied the balancing test in Wolfish and concluded that an arrestee charged with minor offenses may not be strip-searched unless there is reasonable suspicion that he is concealing a weapon or other contraband.9 *855During those decades, no circuit court held otherwise.
That changed in 2008, when the en banc Eleventh Circuit overruled its precedent to hold that, under Wolfish, the Fourth Amendment permits strip searches of all arrestees that are being booked into a detention facility, regardless of whether there was any reasonable suspicion that an arrestee possessed contraband.10 The en banc Ninth Circuit followed suit in 2010, overruling its precedent to uphold a blanket policy of strip-searching all arrestees before they enter a general jail population.11 Also in 2010, a panel of the Third Circuit, in Florence, joined the Ninth and Eleventh, upholding strip-search procedures employed by a county jail and a county correctional facility that did not require reasonable suspicion to search all detainees. Finally, in 2011, a panel of the District of Columbia Circuit adopted the Eleventh Circuit’s approach.12
B.
In this court, the majority rule was embraced for the first time in Stewart v. Lubbock County, 767 F.2d 153 (5th Cir.1985). We addressed a Fourth Amendment challenge to a jail policy that allowed for a strip search of all arrestees, regardless of the severity of the charge or of whether there was reasonable suspicion that an arrestee possessed any weapons or contraband. Id. at 154.
Confronted with an issue of first impression for this circuit (notwithstanding Wolfish), the court turned to Mary Beth G. v. City of Chicago, 723 F.2d 1263 (7th Cir.1983). There, the court held that a city policy requiring a strip search and visual body cavity search of all women arrested and detained in a city lockup, regardless of the severity of the charge and regardless of whether there was reasonable suspicion that the arrestee possessed any weapons or contraband, was unconstitutional under the Fourth Amendment. The court began its analysis with Wolfish:
The test of reasonableness under the Fourth Amendment is not capable of precise definition or mechanical application. In each case it requires a balancing of the need for the particular search against the invasion of personal rights that the search entails. Courts must consider the scope of the particular intrusion, the manner in which it is conducted, the justification for initiating it, and the place in which it is conducted.
Mary Beth G., 723 F.2d at 1271 (quoting Wolfish, 441 U.S. at 559, 99 S.Ct. 1861).
The Seventh Circuit went on, however, to distinguish its facts from those in Wolfish. The court stated that the detainees in Wolfish “were awaiting trial on serious federal charges after having failed to make bond and were being searched after contact visits.” Id. at 1272. Conversely, the *856detainees in Mary Beth G. were “minor offenders who were not inherently dangerous and who were being detained only briefly while awaiting bond.” Id,
After distinguishing Wolfish, the Mary Beth G. court applied the Wolfish balancing test and concluded that the need for strip-searching “minor offenders who were not inherently dangerous and who were being detained only briefly while awaiting bond ... when there was no reason to believe they were hiding weapons or contraband on their persons” did not outweigh the personal privacy interest of the detainees. Id. The court ruled that the strip searches were unreasonable unless there was a reasonable suspicion that weapons or contraband might be concealed. Id. at 1273.
This court in Stewart aped the reasoning of the Seventh Circuit without further analysis and declared the strip-search policy unconstitutional.13 Stewart has since been cited as establishing a precedent in this circuit that reasonable suspicion is necessary to strip-search those arrested for minor offenses.14 No court in this circuit has since attempted to bolster the reasoning contained Stewart for distinguishing Wolfish — nor does the majority do so today.
C.
In Powell, the en banc Eleventh Circuit rejected a Fourth Amendment challenge to a policy of strip-searching all arrestees at the time of intake in the jail, regardless of the offense charged or of whether there was reasonable suspicion that an arrestee possessed weapons or contraband:
The reasoning that leads us to uphold the searches of these five plaintiffs is simple. After balancing the privacy interests of detention facility inmates against the important security interests involved, the Supreme Court upheld the visual body cavity strip searches at issue in the Bell case against a Fourth Amendment attack. The security needs that the Court in Bell found to justify strip searching an inmate re-entering the jail population after a contact visit are no greater than those that justify searching an arrestee when he is being booked into the general population for the first time. And the searches conducted in the Bell case were more intrusive, and thereby impinged more on privacy interests, than those conducted in this case. It follows from the Bell decision that the less intrusive searches in this case do not violate the Fourth Amendment.
Powell, 541 F.3d at 1302. Essentially, the court held that the facts of Wolfish dictate the holding in cases involving those who are strip-searched before entry into a detention facility regardless of the offense for which they are arrested and regardless of whether there was any reasonable suspicion that the person possessed weapons or contraband. This is for two reasons.
First, Wolfish explicitly rejected any distinction in security risk based on whether the detainee was a convicted offender or merely an arrestee.15 Furthermore, the strip-search policy upheld in Wolfish ap*857plied to individuals who were not even under arrest, such as non-offenders held as material witnesses. Under the Wolfish factors, there is no basis by which to afford greater protection to misdemeanor arrestees in county detention facilities compared to the protection afforded to witnesses in protective custody in a federal detention facility.
Second, the basis for the security concerns in Wolfish — contact visits with outsiders — is also present at the time of intake. “[A]n inmate’s initial entry into a detention facility” is essentially “coming after one big and prolonged contact visit with the outside world.” Powell, 541 F.3d at 1310.
Thus, Wolfish cannot be conscientiously distinguished on the basis of the severity of the offense committed by the detainee or the gravity of the risk posed following inmate contact visits versus initial entry into the detention center. Without those two factors, there is no reasonable basis by which Wolfish can be distinguished from the facts of the cases that have led to the majority rule.
D.
Some have argued that, although Wolfish eliminated the distinction between convicted offenders and pretrial detainees who do not qualify for release on bail, it did not do away with the distinction between those groups and all arrestees generally. That is, however, a misreading of Wolfish.
The Wolfish Court was addressing a challenge to the policy as a whole; essentially, it was a facial challenge, not as-applied. The Court, fully aware that the strip-search policy was applied to those who had not even been arrested for any offense, chose to allow the policy to stand in its entirety. The Court did not separate the detainees into categories and then conduct a Fourth Amendment test to determine the reasonableness of the searches for each category. Nor did it say that the policy was fine for pretrial detainees and convicted offenders but not for others. Instead, the Court flatly declared that the policy did not violate the Fourth Amendment.
Importantly, Wolfish was a class action, in which the district court had explicitly identified the class as “all persons detained in the Metropolitan Correctional Facility [‘MCC’].” United States ex rel. Wolfish v. Levi, 439 F.Supp. 114, 119 n. 1 (S.D.N.Y.1977). The district court had made sure to specify that the class included “the pretrial detainees for whom the facility was primarily designed, sentenced prisoners either awaiting assignment to a prison facility or assigned here to serve their (usually relatively short) terms, prisoners here on writs to testify or to stand trial, witnesses in protective custody, and persons incarcerated for contempt.” Id. (emphasis added). Even if the Supreme Court chose, rhetorically, to focus on pretrial detainees and convicted detainees, the case it decided concerned more than those categories— it also involved those who were not even suspected of committing an offense, such as witnesses being held in protective custody.
Unless one believes that Wolfish is just an advisory opinion in which the Justices mused generally on how we should treat detainees, it must be acknowledged that the opinion was an explanation for a ruling that decided a ease filed on behalf of all individuals detained in the MCC, including those who had not even been arrested for an offense. The Wolfish Court held that all members of the plaintiff class — even detainees who were not under arrest— could be given a cavity search without any reasonable suspicion that they possessed contraband, and merely because they were *858being detained in that facility. That is the holding of Wolfish.that binds us.16
E.
In sum, though our precedent superficially adheres to the balancing test in Wolfish, it fails to give proper weight to the manner in which the Supreme Court actually applied the test. There are no legitimate grounds for distinguishing between the facts of Wolfish and the facts here. If the strip-search policy in Wolfish did not require reasonable suspicion under the Supreme Court’s balancing test, the strip-search policy here must also not require reasonable suspicion under that same test. Thus, any court that performs the balancing test to reach a contrary conclusion is necessarily misapplying the test set forth by the Supreme Court.
Consider the following hypothetical: If Jimenez had been arrested and, for some reason, taken to a detention facility in Wood County that was exactly the same as the one in Wolfish, our current, misguided precedent would still require reasonable suspicion before conducting a strip search on her, and merely because she was arrested for a minor offense. That is the categorical rule we have set in place. But such a rule is plainly not a faithful application of Wolfish, which analyzed the safety concerns present in the detention facility as a whole without regard to the danger posed by a person based on his alleged offense. One may quibble over what the correct approach should be — given other variables — but this example proves that our precedent cannot possibly be correct.
Moreover, the analysis in Stewart — the first case to establish the minor-offense rule in the Fifth Circuit — is flawed. The Stewart panel relied on Mary Beth G., which, 723 F.2d at 1272, distinguished Wolfish on the basis of the severity of the offense for which the detainee was arrested. As the Eleventh Circuit pointed out in Powell, that is a blatant misreading of the majority opinion in Wolfish, 441 U.S. at 546 n. 28, 99 S.Ct. 1861, which explicitly states that the Court’s ruling applied regardless of the reason why the individual was detained in the correction center. The panel erred in Stewart, and the law in this circuit has been contrary to Supreme Court precedent ever since.
V.
The majority also ignores an important consideration: that corrections officials “should be accorded wide-ranging deference in the adoption and execution of policies and practices that in their judgment are needed to preserve internal order and discipline and to maintain institutional security.” Wolfish, 441 U.S. at 547, 99 S.Ct. 1861. That deference is not on account just of the practical realities of detention facilities but is based on an acknowledgment of the structural limitations of the judicial branch.17 “[Cjourts should defer *859to the informed discretion of prison administrators because the realities of running a corrections institution are complex and difficult, courts are ill equipped to deal with these problems, and the management of these facilities is confided to the Executive and Legislative Branches, not to the Judicial Branch.”18
In Jimenez, an arrested individual was placed in a secure area of a detention facility alongside other detainees. When a person is brought to a county jail for holding, the corrections officials know very little about their new resident; they see only the reason for the arrest, which may have no relationship to the security risk he poses. To require those officials to have reasonable suspicion for a search before exposing them to other detainees would be impractical and could cause a significant security risk. The Wood County Sheriff imposed the strip-search policy to ensure that those security risks would be controlled; given Wolfish, and in accord with common sense, we should defer to that policy judgment.
VI.
In sum, the majority incorrectly concludes that the county did not preserve error. But, more importantly, the majority wrongly declares that the error was not plain before deciding whether there even was error. If a majority of this en banc court (incorrectly) believes that our precedent is not at odds with Supreme Court jurisprudence, let those judges say so. If, on the other hand, a majority of our judges realize that we have misapplied a Supreme Court decision, we should use the opportunity of en banc rehearing to correct the error. In either circumstance, there is no need to hide behind waiver or assuming-without-deciding.
I can think of no reason — and the majority surely has not provided one — for electing not to address whether our precedent is at odds with Wolfish, beyond a desire to avoid deciding difficult questions. But resolving hard issues is what the en bane process is usually all about. I respectfully dissent.

. The reason for requiring an objection is "to alert the trial court to instruction errors.” 9 James W. Moore et al., Moore's Federal Practice § 51.33[2] (3d ed.2008). There were no errors in this instruction, because the court *850properly applied Fifth Circuit precedent. Thus, there was no legitimate basis for Wood County to raise an objection, nor would any purpose be served by objecting. Any objection might even have been considered frivolous and annoying.


. Bradley v. Allstate Ins. Co., 620 F.3d 509, 519 (5th Cir.2010) (internal quotations and citation omitted); see also Belt v. EmCare, 444 F.3d 403 (5th Cir.2006); Lifemark Hosps., Inc. v. Liljeberg Enters., 304 F.3d 410, 428 n. 29 (5th Cir.2002). Cf. Hartsell v. Dr. Pepper Bottling Co. of Tex., 207 F.3d 269, 273 (5th Cir.2000) ("The failure to [object to a specific jury instruction] so may be excused when a party's position equating to an objection has previously been made clear to the trial judge, and further objection would be unavailing.”).


. The county’s only misstep was not formally objecting to argue that the court should overrule Fifth Circuit precedent. Under the rule referenced in Bradley, however, the lack of such a formal objection is not necessarily fatal. A court “should not require a party to object when it would not have produced any results in the trial court because a solid wall of Circuit authority then foreclosed the point.” Murray v. Anthony J. Bertucci Constr. Co., 958 F.2d 127, 129 n. 1 (5th Cir.1992) (citation and internal quotation marks omitted). Though the majority is correct that we must reconsider our statement in Murray in light of intervening cases, including Johnson v. United States, 520 U.S. 461, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997), the fact that our circuit precedent was settled is still relevant to the question whether "the argument on the issue before the district court was sufficient to permit the district court to rule on” whether our precedents should be overruled. Here, there was a solid wall, so additional argument was unnecessary — merely pointing out the countervailing precedent, and agreeing that it was from outside the Fifth Circuit, were sufficient to allow the district court to rule that Fifth Circuit law would govern.


. To prove plain error, a party must "show (1) there was error, (2) the error was plain, (3) the error affected his substantial rights, and (4) the error seriously affected the fairness, integrity or public reputation of judicial proceedings." United States v. Jackson, 549 F.3d 963, 975 (5th Cir.2008).


. Notice that this is the only discretionary step in the plain-error analysis. Where error is not preserved, we must engage in plain-error review, applying the four prongs seriatim. It is only if we reach the fourth prong that we have the discretion to grant relief to the non-preserving appellant.


.The Supreme Court is reviewing a case addressing this issue. See Florence v. Bd. of Chosen Freeholders of Burlington, 621 F.3d 296 (3d Cir.2010), cert. granted, - U.S. -, 131 S.Ct. 1816, 179 L.Ed.2d 772 (2011).


. Fed. R.App. P. 35(a).


. See, e.g., Roberts v. Rhode Island, 239 F.3d 107, 113 (1st Cir.2001) (holding that a blanket policy of strip-searching arrestees was unreasonable as applied to those arrested for minor offenses); Wilson v. Jones, 251 F.3d 1340, 1343 (11th Cir.2001) (holding that strip searches without reasonable suspicion violate the Fourth Amendment); Kelly v. Foti, 77 F.3d 819, 821 (5th Cir.1996) ("Jail officials may strip search a person arrested for a minor offense and detained pending the posting of bond only if they possess a reasonable suspicion that he is hiding weapons or contraband.”); Masters v. Crouch, 872 F.2d 1248, 1255 (6th Cir.1989) ("[A]uthorities may not strip search persons arrested for traffic violations and nonviolent minor offenses solely because such persons ultimately will intermingle with the general population at a jail when there were no circumstances to support a reasonable belief that the detainee will carry weapons or other contraband into the jail.”); Weber v. Dell, 804 F.2d 796, 802 (2d Cir.1986) (Jail officials may not strip search persons arrested for "minor offenses unless the officials have a reasonable suspicion that the arrestee is concealing weapons or other contraband.”); Jones v. Edwards, 770 F.2d 739, 742 (8th Cir.1985) (holding that a strip search of one arrested for violation of a leash law was unreasonable under Wolfish where the police had no reason to suspect he would try to sneak a weapon or contraband into the holding cell); Giles v. Ackerman, 746 F.2d 614, 615 (9th Cir.1984) ("[Ajrrestees for minor offenses may be subjected to a strip search only if jail officials have a reasonable suspicion that the particular arrestee is carrying or concealing contraband or suffering from a communicable disease.”); Hill v. Bo*855gans, 735 F.2d 391, 394 (10th Cir.1984) (holding that it was unreasonable to strip-search a person arrested for a traffic violation, because there was no reasonable suspicion that he was concealing contraband); Mary Beth G. v. City of Chicago, 723 F.2d 1263, 1273 (7th Cir.1983) (holding that a strip search of arrestees charged with minor offenses was unreasonable "without a reasonable suspicion by the authorities that either of the twin dangers of concealing weapons or contraband existed”); Logan v. Shealy, 660 F.2d 1007, 1013 (4th Cir.1981) (holding that a strip-search policy “cannot be constitutionally justified simply on the basis of administrative ease in attending to security considerations.”).


. Powell v. Barrett, 541 F.3d 1298, 1314 (11th Cir.2008) (en banc).


. Bull v. City & Cnty. of San Francisco, 595 F.3d 964, 977 (9th Cir.2010) (en banc).


. Bame v. Dillard, 637 F.3d 380 (D.C.Cir. 2011).


. The Stewart panel cited Logan v. Shealy, 660 F.2d 1007 (4th Cir.1981), as additional support but did not provide a significant discussion of that case.


. See, e.g., Williams v. Kaufman Cnty., 352 F.3d 994, 1004 (5th Cir.2003); Watt v. Richardson, 849 F.2d 195, 197 (5th Cir.1988).


. See Wolfish, 441 U.S. at 546 n. 28, 99 S.Ct. 1861 ("There is no basis for concluding that pretrial detainees pose any lesser security risk than convicted inmates.”).


. It is true that none of the categories of detainees that comprised the class in Wolfish is an exact match for an individual arrested for a minor offense. It would be nonsensical, however, to believe that the Supreme Court's test for the reasonableness of a strip search would consider persons detained because they had been arrested for committing an offense to be less of a risk than those who had been detained just because they were witnesses in protective custody. It is not rational to distinguish Wolfish on the technical ground that it does not explicitly refer to misdemeanor arrestees, and then apply the Wolfish balancing test to hold that those arrestees somehow deserve greater Fourth Amendment protection under the test than do witnesses in protective custody.


. "[J]udicial deference is accorded not merely because the administrator ordinarily will, as a matter of fact in a particular case, have a better grasp of his domain than the reviewing judge, but also because the operation of our *859correctional facilities is peculiarly the province of the Legislative and Executive Branches of our Government, not the Judicial.” Wolfish, 441 U.S. at 548, 99 S.Ct. 1861 (citing Procunier v. Martinez, 416 U.S. 396, 405, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974)).


. See id. at 548 n. 29, 99 S.Ct. 1861 (citing Jones v. N.C. Prisoners' Labor Union, 433 U.S. 119, 126, 97 S.Ct. 2532, 53 L.Ed.2d 629 (1977); Pell v. Procunier, 417 U.S. 817, 827, 94 S.Ct. 2800, 41 L.Ed.2d 495 (1974); Martinez, 416 U.S. at 404-05, 94 S.Ct. 1800).